         Case 2:20-cv-02069-WBV Document 25 Filed 03/05/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

TORREY DWAYNE MATTHEWS, JR.                                            CIVIL ACTION

VERSUS                                                                 NO. 20-2069

TERREBONNE PARISH CRIMINAL                                             SECTION “D” (2)
JUSTICE COMPLEX, ET AL

                                              ORDER

       Having reviewed the Complaint 1, the record, the applicable law, and the

Magistrate Judge’s Findings and Recommendation, 2 and the failure of any party to

file an objection to the Magistrate Judge’s Findings and Recommendation, 3 Court

approves the Magistrate Judge’s Findings and Recommendation and adopts it as its

opinion herein. Accordingly,

       IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE.

               New Orleans, Louisiana, March 5, 2021.



                                                    ______________________________________
                                                    WENDY B. VITTER
                                                    UNITED STATES DISTRICT JUDGE




1 R. Doc. 4. The Court has also considered Plaintiff’s testimony (as described by the Magistrate Judge)
at the hearing conducted pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985) and its progeny.
2 R. Doc. 22.
3 Plaintiff had fourteen days in which to file objections to the Magistrate Judge’s Report and

Recommendation. See R. Doc. 22; see also 28 U.S.C. § 636(b)(1). Objections were therefore due on or
before February 25, 2021. Because of Plaintiff’s pro se status, the Court waited an additional week
past the February 25, 2021 deadline before adopting the Magistrate Judge’s Report and
Recommendation.
